Citation Nr: 0634630	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  97-09 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for low back 
disability.

3.  Entitlement to service connection for left knee 
disability.

(The issue of entitlement to waiver of recovery of an 
overpayment of nonservice-connected pension benefits in the 
calculated amount of $12,714 is the subject of a separate 
decision by the Board of Veterans' Appeals (Board).)


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who had active service from July 
1964 to May 1966 and from February 1970 to October 1974. 
These matters are before the Board on appeal from a March 
1996 determination of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles.  This case was before 
the Board in July 2001 when it was remanded for additional 
development.

This appeal is being remanded to the RO via the appeals 
management center (AMC) in Washington, D.C. VA will notify 
the veteran if any action on his part is required.


REMAND

The evidence of record now shows that the Social Security 
Administration (SSA) found the veteran to be disabled 
effective in 1998.  The determination awarding the veteran 
SSA benefits and the records considered in conjunction with 
that determination have not been associated with his claims 
file.  Such records may contain information pertinent to the 
veteran's claims, and should be obtained.

Also, as the veteran did not receive any notice regarding the 
rating of PTSD, low back disability, or left knee disability, 
or the effective dates of awards (Dingess v. Nicholson, 19 
Vet. App. 473 (2006)), the RO will have the opportunity to 
correct such deficiency on remand.

Accordingly, the case is REMANDED for the following action:

1.  With respect to the claims for 
service connection for PTSD, low back 
disability and left knee disability, the 
RO should provide the veteran notice 
regarding the degree of disability and 
effective dates of awards in accordance 
with Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.  After obtaining any necessary 
information from the veteran, the RO 
should obtain a copy of the decision 
awarding him SSA disability benefits and 
copies of the record upon which the award 
was based.

3.  Thereafter, the RO should undertake 
any other development be warranted, to 
include obtaining any medical opinions 
deemed necessary.

4.  The RO should then re-adjudicate the 
claims.  If any remains denied, the RO 
should issue an appropriate supplemental 
statement of the case, and give the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



